Citation Nr: 1038015	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-39 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This claim was previously before the Board in February 2010 and 
was remanded for further development.  The RO has complied with 
the directives of that remand. 


FINDING OF FACT

The Veteran's hearing loss disability is manifested by an average 
decibel loss of 75 in the right ear, with a speech recognition 
score of 64 percent, and an average decibel loss of 66 in the 
left ear, with a speech recognition score of 78 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), as was done in this 
case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in January 2007 and August 2007 that 
fully addressed all notice elements.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006),

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA 
examinations in October 2004, February 2007, and March 2010.  The 
most recent examination included the information requested in the 
February 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998). 

The RO has obtained VA outpatient treatment records and private 
medical records.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate that there 
exists, any additional evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Compensation for Bilateral Hearing Loss

The Veteran contends the current rating evaluation does not 
accurately reflect the severity of his bilateral hearing loss 
disability.  Because the preponderance of the evidence is against 
the claim, in particular with due application of the Schedule, 
the appeal will be denied. 

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Furthermore, a decision of the United States Court of Appeals for 
Veterans Claims has held that in determining the present level of 
a disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

In evaluating service-connected hearing loss, disability ratings 
are derived from mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An examination 
for hearing impairment for VA purposes must be conducted by a 
State-licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Table VI Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.
      % of discrimination Puretone Threshold Average

0- 
41
42- 
49
50- 
57
58- 
65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

The findings for each ear from Table VI, are then applied to 
Table VII (Percentage Evaluations for Hearing Impairment) to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing and 
the vertical columns the ear having the poor hearing.  The 
percentage evaluation is located at the point where the rows and 
column intersect.  38 C.F.R. § 4.85(e).

Table VII Percentage evaluation for hearing impairment 
(diagnostic code 6100)
XI
100*










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the Veteran's 
claim for an increased evaluation consists of VA medical records 
and the reports of VA examinations.

The Veteran was afforded a VA examination to assess the severity 
of his hearing loss disability in October 2004.  The results, in 
puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
25
60
85
105
Left ear
25
50
75
75

The average pure tone thresholds were 69 decibels in the right 
ear and 56 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 72 percent in the right ear and of 
88 percent in the left ear.

Applying the Veteran's findings to Table VI results in a numeric 
designation of VI in the right ear and II in the left ear.  Under 
Table VII (38 C.F.R. § 4.85), the numeric designation VI in the 
right ear and II of the left ear requires the assignment of a 10 
percent evaluation under Diagnostic Code 6100.

The Veteran was afforded another VA examination in February 2007.  
The results, in puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
30
60
90
105
Left ear
30
55
80
85

The average pure tone thresholds were 71 decibels in the right 
ear and 63 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 64 percent in the right ear and of 
80 percent in the left ear.

Applying the Veteran's findings to Table VI results in a numeric 
designation of VII in the right ear and IV in the left ear.  
Under Table VII (38 C.F.R. § 4.85), the numeric designation VII 
in the right ear and IV of the left ear requires the assignment 
of a 20 percent evaluation under Diagnostic Code 6100.

The Veteran was afforded another VA examination to assess the 
severity of his hearing loss disability in March 2010.  The 
results, in puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
30
70
95
105+
Left ear
30
60
85
90

The average pure tone thresholds were 75 decibels in the right 
ear and 66 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 64 percent in the right ear and of 
78 percent in the left ear.

Applying the Veteran's findings to Table VI results in a numeric 
designation of VII in the right ear and IV in the left ear.  
Under Table VII (38 C.F.R. § 4.85), the numeric designation VII 
in the right ear and IV of the left ear requires the assignment 
of a 20 percent evaluation under Diagnostic Code 6100.

Although the Veteran asserts that his hearing loss is significant 
and that his Social Security records indicate that he is 
deserving of a higher rating, the Court has noted that the 
assignment of schedular disability ratings for hearing impairment 
is derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this case, 
the numeric designations produce a 20 percent disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  

The medical evidence prepared by a skilled neutral professional 
is more probative evidence than the Veteran's lay testimony.  The 
Veteran is certainly competent to report the symptoms associated 
with his hearing loss, and the Board finds that the Veteran's 
assertions with regard to the level of his hearing loss are 
credible.  However, in determining the actual degree of 
disability, the examination findings are more probative of the 
degree of impairment.  Accordingly, the 20 percent rating 
presently assigned accurately reflects the degree of the 
Veteran's hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, § 4.85, Diagnostic Code 6100.

In sum, while the Veteran contends that the service-connected 
disorder has increased in severity, as illustrated above, the 
criteria for an evaluation in excess of 20 percent have not been 
met.  Therefore, the claim for an evaluation higher than 20 
percent disabling for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Extraschedular evaluation

On review of the record, the Veteran's symptoms are fully 
contemplated in the schedular criteria, and the Board has found 
no factors such as hospitalizations, or marked interference with 
employability that would suggest that regular schedular criteria 
are inadequate, and warrant referral for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

In making this determination, the Board is cognizant of the 
holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
that decision, the United States Court of Appeals for Veterans 
Claims (Court) noted that, unlike the rating schedule for hearing 
loss, the extra-schedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extra-schedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Id. at 455.

In the present case, the Board notes that the March 2010 VA 
examination report contains a description of the Veteran's 
subjective complaints.  Notably, the Veteran described increasing 
trouble understanding conversations in crowds and on TV. The 
Board has considered this evidence in light of Martinak but does 
not find it to be at all incompatible with the currently assigned 
20 percent evaluation.  Rather, the Veteran's description of 
difficulties with hearing are consistent with the degree of 
disability addressed by such an evaluation. 


ORDER

A rating in excess of 20 percent for bilateral hearing loss is 
denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


